June 9, Mr. Kevin Woody United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, DC20549 RE: Glimcher Realty Trust Form 10-K for the fiscal year ended December 31, 2007 (“2007 Form 10-K”) Form 10-Q for the quarterly period ended March 31, 2008 (“First Quarter Form 10-Q”) File No. 001-12482 Dear Mr. Woody: This is in response to your letter dated May 23, 2008 regarding the above-mentioned filings for Glimcher Realty Trust (the “Company,” “Registrant,” or “GRT”).Unless otherwise defined herein, capitalized terms used in the Registrant’s Response portion of this correspondence shall have the same meaning given such terms in the 2007 Form 10-K or the 2008 First Quarter Form 10-Q, respectively.References to page numbers are to pages in our 2007 Form 10-K, unless otherwise indicated.To facilitate understanding our response, we have, in each case, quoted your inquiry, followed by our response. Form 10-K for the year ended December 31, 2007: Item 2.Properties, page 13: 1. Please identify each property with a book value equal to ten percent or more of your total assets as of the end of your most recently completed fiscal year.Also identify each property with gross revenue equal to ten percent or more of your aggregate gross revenues for the last fiscal year. Registrant Response:Jersey Gardens Mall in Elizabeth, New Jersey and Polaris Fashion Place in Columbus, Ohio each have a net book value of more than 10% of the Company’s total assets.Jersey Gardens Mall also contributes in excess of 10% of the Company’s consolidated revenue. GRT Response to SEC Comment Letter June 9, Page2of 8 2. Please disclose the average effective annual rental per square foot as of the end of your most recently completed fiscal year.Provide this information on a portfolio basis. Registrant Response:The Company believes this disclosure is not specifically required by Item 2 and therefore has not provided this disclosure in the 2007 Form 10-K.The average effective rent, which we assume refers to the base rent, per square foot for tenants at December 31, 2007 for the Company’s portfolio of properties (including wholly-owned properties as well as joint venture properties) is $6.74 for anchor stores and $26.24 for non-anchor stores. 3. We note that you have disclosed lease expiration dates only for your anchor tenants.Please expand the disclosure to provide a schedule of lease expiration for all stores on a portfolio basis.For each of the ten years starting with your last fiscal year, disclose the number of tenants whose leases will expire, the total area in square feet covered by such leases, the annual rental represented by such leases, and the percentage of gross annual rental represented by such leases. Registrant Response:The Company believes this disclosure is not specifically required by Item 2 and therefore has not provided this disclosure in the 2007 Form 10-K.Our lease expirations, total number of tenants whose leases will expire (shown by No. of Leases), the total area in square feet covered by such leases, the annual rental, which we assume refers to base rent (“Base Rent”), represented by such leases, and the percentage of gross annual rental represented by such leases (% of Total Base Rent) for the next ten years for our total portfolio of properties (including wholly-owned as well as joint venture properties) as of December 31, 2007 are disclosed in the chart below: Expiration Year No. of Leases Square Feet Base Rent % of Total Base Rent 2008 623 1,601,728 $31,731,286 14.3% 2009 389 1,940,624 26,796,185 12.0% 2010 339 2,221,459 32,483,403 14.6% 2011 295 2,755,198 29,727,018 13.4% 2012 217 1,521,798 20,699,684 9.3% 2013 126 1,440,134 13,003,358 5.8% 2014 104 674,419 11,533,559 5.2% 2015 123 1,359,025 12,722,656 5.7% 2016 107 754,498 9,804,285 4.4% 2017 133 954,542 14,400,922 6.5% GRT Response to SEC Comment Letter June 9, Page3of 8 4. Please provide a footnote to the tables to explain how you calculate percentage of anchors occupied and percentage of stores occupied. Registrant’s Response:We define our occupancy calculation in a footnote to both our selected financial data on page 21 and in our management discussion and analysis related to our occupancy trends on page 40.However, in the future the Company will provide a footnote to our Item 2. Properties disclosure as follows:Occupied space of the Properties is defined as any space where a store is open or a tenant is paying rent at the date indicated, excluding all tenants with leases having an initial term of less than one year.The occupancy percentage is calculated by dividing the occupied space into the total available space to be leased.Anchor occupancy is for stores of 20,000 square feet or more and non-anchor occupancy is for stores of less than 20,000 square feet and outparcels. Item 7.Management’s Discussion and Analysis, page 22 5. We note that the number of properties in your portfolio has declined in each of the last five years, from 70 properties in 2003 to 27 properties in 2007.Please expand your MD&A discussion to address this trend and the resulting impact on revenues and operating income, or tell us why you believe it is not a material trend.It is not clear why your revenues and operating income have increased over this period of time while the number of properties in your portfolio has declined significantly.Refer to Item 303(a)(3)(ii) of Regulation S-K. Registrant’s Response: Item 303(a)(3)(ii) requires management to discuss known trends and uncertainties that impact continuing operations that would materially impact revenues for the periods presented in the Company’s financial statements.There was a reduction of nine properties from December 31, 2004 to December 31, 2007.During that three year period, the Company sold five mall assets. The discussion of the Company’s discontinued operations and the number of assets the Company has sold is included in Item 7. Management’s Discussion and Analysis as the explanation of discontinued operations on pages 30 and 32.The Company’s growth strategy on page 22 also discusses plans to selectively dispose of assets that have achieved long-term investment potential and redeploy the proceeds from those asset sales. As required by FASB 144, we reflect the revenues and related operating expenses of the assets we sold in the discontinued operations section of the consolidated statement of operations.As a result of this presentation, the revenues and operating income increased as the malls we have acquired over the five year period are reflected in the Company’s reported revenues while the community centers and malls we have sold are included in discontinued operations.The decrease in the number of Community Center Properties was substantially completed before the end of 2004 and therefore was not discussed in this Form 10-K as it was not a material trend in the Financial Statements presented. GRT Response to SEC Comment Letter June 9, Page4of 8 Funds From Operation, page 26 6. Please tell us how you have complied with Item 10(e) of Regulation S-K in your presentation of FFO excluding impairment and defeasance charges. Registrant’s Response:The Company included impairment and defeasance charges in the FFO number presented on page 26.The discussion of the variances in the FFO dollars as presented on page 27 also discusses the impact of these charges to the Company’s FFO.The Company also provides a discussion of the FFO number if these charges were excluded as management believes this additional information is meaningful to the analysis of changes in FFO dollars. Expansion, Renovation and Development Activity, page 39 7. Please disclose the expected source of funding for each of your planned projects. Registrant’s Response:The funding of the expansion and renovations discussed on page 39 are provided in management’s discussion of liquidity on page 32.
